Case 1:19-cv-01046-JDB-jay Document 34-1 Filed 02/27/20 Page 1 of 6   PageID 141
                                 EXHIBIT 1
Case 1:19-cv-01046-JDB-jay Document 34-1 Filed 02/27/20 Page 2 of 6   PageID 142
Case 1:19-cv-01046-JDB-jay Document 34-1 Filed 02/27/20 Page 3 of 6   PageID 143
Case 1:19-cv-01046-JDB-jay Document 34-1 Filed 02/27/20 Page 4 of 6   PageID 144
Case 1:19-cv-01046-JDB-jay Document 34-1 Filed 02/27/20 Page 5 of 6   PageID 145
Case 1:19-cv-01046-JDB-jay Document 34-1 Filed 02/27/20 Page 6 of 6   PageID 146
